DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. The applicant argues that the claims as amended overcome the prior art of record. The examiner disagrees, and upon further consideration of the Hibner reference, the prior art of record still applies to the instant claims.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A “lower lumen” as in Claim 21, 26, 30, 31, 38 and 39.
A “needle hub” as in Claim 21 (specifically, it is not entirely clear if the frame hub 212 is the same needle hub as claimed).
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 40, at the time the applicant was filed, it does not appear that the applicant had possession of the limitation “first pitch diameter” or “second pitch diameters” to drive translation and rotation of the cutter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20060074346 A1 to Hibner et al. (hereinafter, Hibner).
Regarding claim 21, Hibner discloses a biopsy device, comprising inter alia: 
a needle (probe assembly and holster 34) including:
a probe tube defining a cutter lumen (upper lumen, such as an upper cutter lumen 83 for receiving a cutter 100, paragraph 0071; Figs. 5a-5d), a lower lumen underlying the cutter lumen (lower lumen 84 for providing a fluid passageway, paragraph 0071), and a sample aperture communicating with the cutter lumen (tissue receiving portion 86, paragraph 0104), and 
a piercing tip attached to a distal end of the probe tube (endpiece 90, paragraph 0072) both the cutter lumen and the lower lumen distally terminating in open ends that communicate with each other via a communication channel defined inside of the piercing tip (paragraph 0083; Figs. 5a-5d); 
a cutter tube received by the probe tube for axial translation relative to the sample aperture to sever tissue prolapsed therein (cutter 100, paragraph 0084);

a needle tube (lateral tube 40) extending proximally through an interior of the housing from the needle hub (as best seen in Fig. 3a), the needle tube being in communication with the needle hub to supply vacuum to the lower lumen of the needle (lateral tube 40 can be inserted into union sleeve 92 to allow communication of hases between lower lumen and lateral tube, paragraph 0073);
a cutter drive coupled to the cutter tube and having a single input gear (cutter gear 110 with cutter gear teeth 112, which is coupled to the cutter tube 100 as best seen in Fig. 4) configured to mesh with a motorized drive mechanism ((rive shaft 114 that includes drive teeth 116) (drive assembly 350) such that the single input gear is configured to axially translate and rotate the cutter tube (translation and rotation drive trains providing rotation and translation of cutter 100, paragraph 0127) (paragraphs 0130-0131).  
Regarding claim 22, Hibner discloses the communication channel of the piercing tip being curved (as best seen in Fig. 5a).  
Regarding claim 23, Hibner discloses the piercing including a tissue stop that extends into the open end of the cutter lumen (where distal end 106 of the cutter 100 abuts to stop motion of cutter 100, as best seen in Fig. 5c).  
Regarding claim 24, Hibner discloses the tissue stop being configured to communicate fluid from the communication channel and into the cutter lumen (as best 
Regarding claim 25, Hibner the tissue stop being configured to maintain prolapsed tissue within a sampling bowl defined under the sample aperture of the needle (as best seen in Fig. 5c, where the prolapsed tissue is maintained in a sample bowl via the stop, as the tissue is abutting the stop).  
Regarding claim 26, Hibner discloses the lower lumen being configured to supply a lateral pneumatic pressure to a distal face of a tissue sample severed by the cutter via the communication channel of the piercing tip (Figs. 5a-5d).  
Regarding claim 27, Hibner discloses at least a portion of the motorized mechanism defining a handpiece, the handpiece incuding one or more buttons (handpiece 30 including switches 60).  
Regarding claim 28, Hibner discloses at least one button of the one or more buttons being configured to control axial translation of the cutter tube (two-position rocker switch 64 for forward and reverse movement of the cutter, paragraph 0069).  
Regarding claim 29, Hibner discloses each button of the one or more buttons being in communication with a control circuit, the control circuit being configured to respond to movement of the one or more buttons to control one or more operations of the biopsy device (paragraphs 0067-0069).  
Regarding claim 30, Hibner discloses the lower lumen being in communication with the cutter lumen via one or more through holes underlying the sample aperture, the one or more through holes underlying the sample including a plurality of through holes 
Regarding claim 31, Hibner discloses a biopsy device comprising inter alia: 
(a) a body (handpiece 30);
(b) a needle extending distally from the body, the needle including: 
(i) a cannula defining cutter lumen (upper lumen, such as an upper cutter lumen 83 for receiving a cutter 100, paragraph 0071; Figs. 5a-5d) and a lower lumen (lower lumen 84 for providing a fluid passageway, paragraph 0071), 
(ii) a piercer secured to a distal end of the cannula, wherein the piercer defines a sharp piercing tip and a communication channel opposite of the sharp piercing tip (endpiece 90, paragraph 0072), wherein the communication channel defines a passage extending from the cutter lumen to the lower lumen (as best seen in Figs. 5a-5d), 
(c) a cutter movable relative to the needle to sever tissue (cutter 100, paragraph 0084); and
(d) a cutter drive (exemplary drive assembly 350) configured to rotate and translate the cutter (paragraph 0127), the cutter drive including a single input gear having a first gear (drive shaft 114 that includes drive teeth 116) and a second gear (cutter gear 110 with cutter gear teeth 112) positioned adjacent to each other (teeth 116 mesh with teeth 112, paragraph 0075), the first gear being larger than the second gear (see Fig. 4), the large gear and small gear being configured to receive rotary input from a motorized drive mechanism to rotate and translate the cutter using the single input gear (paragraph 0130-0131);

Regarding claim 32,  Hibner discloses the body including a first button and a second button, the first button and the second button being configured to control separate functions of the biopsy device (handpiece 30 including switches 60).
Regarding claim 33, Hibner discloses  the first button and the second button being in communication with a control circuit (paragraphs 0067-0069).  
Regarding claim 34, Hibner discloses the cutter drive mechanism including a cutter rotation mechanism and a cutter translation mechanism (Fig. 37, elements leading from 386/388 to 364/366), both the cutter rotation mechanism and the cutter translation mechanism in communication with the single gear (via 356), the cutter translation mechanism including a nut member (bore 136) configured to translate the cutter (paragraphs 0075-0079), the cutter rotation mechanism including a rotation gear (382) configured to rotate the cutter (paragraphs 0127-0130).
Regarding claim 35, Hibner discloses the nut member of the cutter translation mechanism including internal threading (internal helical surface of bore 136, paragraph 0077), wherein the internal threading of the nut member is configured to mesh with threading of a lead screw (lead screw 144) to drive translation of the cutter (paragraphs 0075-0079).  

Regarding claim 37, Hibner discloses the tissue sample holder being configured to receive each tissue sample of the one or more tissue samples in a predetermined arrangement (tissue storage assembly 52, paragraphs 0068, 0080, 0100).  
Regarding claim 38, Hibner discloses the cutter lumen, the communication channel, and the lower lumen define a fluid path, the fluid path beingconfigured such that fluid flows from the lower lumen, through the communication channel and into the cutter lumen (Figs. 5a-5d).  
Regarding claim 39, Hibner discloses the lower lumen being configured to supply vacuum pressure to the cutter lumen via the communication channel (Figs. 5a-5d).  
Regarding claim 40, Hibner discloses a biopsy device comprising inter alia: 
(a) a handpiece (handpiece 30); 
(b) a probe removably secured to the handpiece, the probe including: 
(i) a probe tube extending distally relative to the handpiece, the probe tube defining a cutter lumen (upper lumen, such as an upper cutter lumen 83 for receiving a cutter 100, paragraph 0071; Figs. 5a-5d), a fluid lumen underlying the cutter lumen (lower lumen 84 for providing a fluid passageway, paragraph 0071), and a side aperture in communication with the cutter lumen (tissue receiving portion 86, paragraph 0104), 

(c) a cutter configured to move within the cutter lumen of the probe tube relative to the side aperture of the probe tube to sever tissue (cutter 100, paragraph 0084); 
(d) a motorized mechanism (exemplary drive assembly 350) operatively configured to axially translate and rotate the cutter (paragraph 0127), the motorized mechanism including a motor output shaft (single rotation cable, 55) configured to drive a gearbox input gear (cutter gear 110 with cutter gear teeth 112 and drive shaft 114 that includes drive teeth 116), the gearbox input gear defining a first pitch diameter and a second pitch diameter configured to drive both translation and rotation of the cutter via input from the motor output shaft (each of cutter gear 110 and drive shaft 114 have different diameters, and their respective teeth and differently shaped, therefore, they each have pitch diameters); and
(d) a tissue sample holder configured to receive one or more tissue samples severed by the cutter lumen (tissue storage assembly 52, paragraphs 0068, 0080, 0100).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791